Citation Nr: 0208557	
Decision Date: 07/29/02    Archive Date: 08/02/02

DOCKET NO.  01-08 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a right 
knee injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1955.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The veteran's service records are not available and are 
presumed to have been destroyed in the 1973 fire at the 
National Personnel Records Center (NPRC).

3.  A March 1957 Report of Medical History contains evidence 
of an in-service right knee injury.


CONCLUSION OF LAW

A right knee injury was incurred in service. 38 U.S.C. §§ 
1110, 1111 (2002); 38 C.F.R. §§ 3.102, 3.303, 3.304. (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that recent case authority raises 
some doubt as to whether the duty to notify and assist 
provisions of the recently enacted Veteran's Claims 
Assistance Act of 2000 (VCAA) apply to the appellant's claim 
on appeal.  More specifically, in the case of Dyment v. 
Principi, 287 F.3d 1377, 1385 (Fed. Cir. April 24, 2002), the 
Federal Circuit held that the duty to notify and assist 
provisions of the VCAA was not meant to be applied 
retroactively.  However, the Board notes that even assuming 
the applicability of the VCAA, the case has already been 
sufficiently developed and adjudicated under the VCAA. The 
veteran has been placed on notice of the law and regulations 
pertinent to his claim and further notice of this information 
would be both redundant and unnecessary.

At the outset, the Board notes that most of the veteran's 
service medical records are not on file and were apparently 
destroyed in a fire at the National Personnel Records Center 
(NPRC) in St. Louis, Missouri, in 1973. The United States 
Court of Appeals for Veteran's Claims (the Court) has held 
that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule. See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  In the instant, case 
the National Personnel Records Center (NPRC) has verified 
that there are no service medical records available for this 
veteran.  It was also confirmed that there were no records 
available from the Office of the Surgeon General (SGO). 

While the veteran has requested that an attempt be made to 
locate his service medical records at Fort Carson Army 
Hospital, in light of the fact that the Board is granting the 
benefit sought on appeal, the decision to proceed in 
adjudicating this claim does not, therefore, prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

The veteran claims that he is entitled to service connection 
for residuals of a right knee injury.  Specifically, the 
veteran contends that he injured his right knee when he fell 
from a tank in service and that he has had continuous pain 
and discomfort since.  Service connection for VA compensation 
purposes will be granted for a disability resulting from 
disease or personal injury incurred in line of duty or for 
aggravation of a preexisting injury in the active military, 
naval, or air service, during a period of war.  See 38 U.S.C. 
§ 1110; 38 C.F.R. § 3.303(a).  When a veteran seeks service 
connection for a disability, due consideration shall be given 
to the supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C. § 1154(a); 
Id.

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration of all procurable and 
assembled data, finds that there exists an approximate 
balance of positive and negative evidence, which does not 
satisfactorily prove or disprove the veteran's claim. 
38 C.F.R. § 3.102; 66 Fed. Reg. 45, 620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. § 3.102).  Therefore, based 
on the reasons below, the veteran's claim is granted.

The veteran provided copies of a Report of Medical History 
dated in March 1957. At the time, the veteran marked that he 
had a trick or locked knee.  He further indicated that he was 
hospitalized for a right knee injury.  The original was 
presented at the May 2002 Travel Board hearing.  Private 
medical records dated between March 1995 and March 1999 from 
Dr. E.P.S. reveal that the veteran reported his in-service 
right knee injury.  The records contain diagnoses of 
bilateral degenerative joint disease and indicate that he 
underwent bilateral total knee arthroplasty.

Upon VA examination in January 2001, the veteran reported his 
in-service knee injury, indicating that it occurred when he 
fell from the top of a tank.  The examiner diagnosed the 
veteran with a "right knee injury diagnosed as status post 
right knee replacement surgical residuals."  Finally, the 
veteran testified that since his discharge from service he 
has had lifelong pain and discomfort in his right knee. 

The Board's analysis of the veteran's claim has been 
undertaken with the heightened duty in mind. O'Hare, supra. 
The undersigned Board member finds the veteran's 

testimony to be credible and in light of the absence of 
service medical records, the veteran's claim of entitlement 
to service connection for residuals of a right knee injury 
must be granted.

ORDER

Entitlement to service connection for residuals of a right 
knee injury, is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

